 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROLAND THOMAS KOCH,                                No. 2:18-cv-3199 JAM KJN P
12                       Petitioner,
13            v.                                        ORDER
14   BRANDON PRICE,
15                       Respondent.
16

17            On June 24, 2019, petitioner filed a motion for transportation order and protection, but it

18   is addressed to the Sacramento County Superior Court, where his state proceedings are pending.

19   Indeed, petitioner was transferred to the Sacramento County Jail so he could attend a Marsden

20   hearing in the Sacramento County Superior Court. The instant petition for writ of habeas corpus

21   was dismissed on June 4, 2019, based on Younger v. Harris, 401 U.S. 37 (1971). (ECF Nos. 11,

22   15.) Because this action is barred under Younger and this case is now closed, petitioner’s motion

23   is denied without prejudice to its renewal in his state court proceedings. Documents filed by

24   petitioner since the closing date will be disregarded and no orders will issue in response to future

25   filings. Accordingly, IT IS HEREBY ORDERED that petitioner’s motion (ECF No. 20) is

26   denied without prejudice.

27   Dated: July 2, 2019
     koch3199.158
28
